Citation Nr: 0825135	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  05-38 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for gastrointestinal 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1965 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from rating decisions dated in March 
2004 and May 2004 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  The veteran's psychiatric disorder is not related to 
active service.

2.  The veteran's gastrointestinal disorders are not related 
to active service or to service-connected disability.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active service. 38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).

2.  A gastrointestinal disorder was not incurred in or 
aggravated by active service and is not causally related to 
service-connected disability. 38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2007); 38 C.F.R. §§  3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Letters dated in 
January 2004 and March 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The January 2004 letter advised him to send VA any 
medical reports that he had and to let VA know if he thought 
there was any other evidence or information that would 
support his claim.  See Pelegrini, 18 Vet App. at 120.  

A March 2006 letter advised the veteran of how VA determines 
disability ratings and effective dates.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this letter was 
not sent prior to initial adjudication of the veteran's 
claim, this was not prejudicial to him, since he was 
subsequently provided adequate notice and the opportunity to 
submit additional information to support his claim.  However, 
no additional evidence was received following the March 2006 
notice letter.  

The veteran's service medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the veteran 
identified private medical providers on his application for 
compensation, he failed to provide the necessary 
authorization forms to enable VA to obtain these forms on his 
behalf.  Instead, the veteran opted to provide private 
medical records in his possession.  There is no indication in 
the record that any additional evidence, relevant to the 
issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran has not been afforded a VA examination, with an 
opinion as to the etiology of his claimed disabilities.  Such 
an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) 
when: (1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event or injury in service or has a 
disease or symptoms of a disease within a specified period, 
(3) there is an indication the current disability or symptoms 
maybe associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  In this case, as no competent 
evidence has been presented showing the possibility that the 
veteran's current psychiatric condition is related to service 
or his gastrointestinal problems are related to either 
service or service-connected disability, the Board finds that 
an etiology opinion is not "necessary."  
  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

The veteran contends that his current psychiatric disorder is 
related to his military service, and that his stomach 
problems are related to his psychiatric disorder.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a chronic psychiatric disease or a chronic 
gastrointestinal disease is factually shown during service.  
The Board concludes it was not.  

The veteran's service medical records indicate that he 
presented in October 1967 with complaints of diarrhea and 
cramps for one and one-half days.  The veteran was prescribed 
an anti-diarrheal medication; two days later the diarrhea had 
stopped but he still complained of stomach cramps.  The 
veteran was prescribed Donnatal tablets.

The veteran's service medical records also indicate that he 
presented on July 19, 1969 with complaints of occasional 
chest pains on the left side for two to three weeks with 
shortness of breath lasting for 15 to 30 seconds.  The 
veteran was noted to be very nervous and upset, was diagnosed 
with anxiety reaction, and admitted for evaluation.  A July 
22, 1969 medical record noted that there was no etiology for 
chest pains, and the veteran was prescribed Valium.  Medical 
Recommendation for Flying Duty forms dated July 22, 1969 and 
July 24, 1969 note that the veteran had been found medically 
incapacitated to fly July 22, 1969 and estimated the duration 
of the incapacity to fly to be 7 days.    
 
The Board cannot conclude a "chronic" psychiatric or 
gastrointestinal condition was incurred during service.  
Treatment on one occasion cannot be considered a chronic 
disorder without an indication that a chronic disorder 
exists.  In addition, with respect to the psychiatric 
disorder, on July 22, 1969 and July 24, 1969, the veteran's 
PULHES profile indicated "S-1".  See Odiorne v. Principi, 3 
Vet. App. 456, 457 (1992) (Observing that the "PULHES" 
profile reflects the overall physical and psychiatric 
condition of the veteran on a scale of 1 (high level of 
fitness) to 4 (a medical condition or physical defect which 
is below the level of medical fitness for retention in the 
military service).  The "P" stands for "physical capacity 
or stamina;" the "U" indicates "upper extremities;" the 
"L" is indicative of the "lower extremities;" the "H" 
reflects the state of the "hearing and ear;" the "E"" is 
indicative of the eyes; and the "S" stands for psychiatric 
condition).  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Ulcers can be service-connected 
on such a basis.  However, the first indication of any type 
of ulcer in the record is not until 1980, more than 10 years 
after the veteran's discharge from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge and 1980 for his gastrointestinal 
complaints and between the veteran's date of discharge and 
the date he first presented post-service with psychiatric 
complaints (April 1990), service connection is not warranted 
under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  Service connection may also be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury 
pursuant to 38 C.F.R. § 3.310(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  Establishing service connection on a secondary 
basis requires evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

Notice is taken that, effective October 10, 2006, 38 C.F.R. § 
3.310 was amended in order to implement the holding in Allen 
regarding secondary service connection on the basis of the 
aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  Under 
the changes, the section heading of 38 C.F.R. § 3.310 was 
retitled "Disabilities that are proximately due to, or 
aggravated by, service-connected disease or injury" and the 
previously designated paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added as follows:

Aggravation of nonservice-connected disabilities.  Any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the nonservice-connected disease, will be service 
connected.  However, VA will not concede that a nonservice-
connected disease or injury was aggravated by a service-
connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level.

In this case, the veteran has diagnoses of acid-peptic 
disease and depressive disorder.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current psychiatric disorder and his 
military service or and between the current acid-peptic 
disease and his military service or service-connected 
disability.  However, no medical professional has ever 
related either of these conditions to the veteran's military 
service.  

In addition, a prolonged period without medical complaint can 
be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service].  In this case, the medical evidence does not show 
treatment or diagnosis of these problems until a number of 
years after service.  

Thus, the Board concludes that the preponderance of the 
evidence is against the claims for service connection on a 
direct basis.  As the Board has denied service connection for 
the veteran's psychiatric disorder, and there are no other 
service-connected disabilities, there is no basis upon which 
to grant service connection for his gastrointestinal 
disorders on a secondary basis.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for gastrointestinal 
disability is denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


